DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-4, 6-9, 11-15, and 17-23 are pending in this application.
Response to Amendment
Claims 1, 9, 12-14, and 18 are amended. Claims 5, 10, and 16 are cancelled. Claims 21-23 are added.
Response to Arguments
Applicant’s arguments, see Applicant Arguments/Remarks Made in an Amendment, filed 02/04/2021, with respect to claims 1-4, 6-9, 11-15, and 17-23 have been fully considered and are persuasive.  The rejection of claims 1-4, 6-9, 11-15, and 17-23 has been withdrawn. 
Allowable Subject Matter
Claims 1-4, 6-9, 11-15, and 17-23 are allowed.
The following is an examiner’s statement of reasons for allowance: 	Claims 1-4, 6-9, 11, 21, and 22 are allowable because prior art fails to teach or suggest, either alone or in combination all of the limitations of claim 1, especially a sample and hold circuit coupled between the shielding switch and the current sensing circuit configured to provide the signal voltage to the current sensing circuit for a pre-determined sample time period in response to the second pulse width modulated control signal. 	Claims 12-15, 17-20, and 23 are allowable because prior art fails to teach or suggest, either alone or in combination all of the limitations of claim 12, especially receiving, from a sample and hold circuit coupled between the shielding switch and the current sensing circuit, the signal voltage at the current sensing circuit for a pre-determined sample time period in response to the second pulse width modulated control signal.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN J COMBER whose telephone number is (571)272-6133.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V Tran can be reached on 5712701276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KEVIN J COMBER/               Primary Examiner, Art Unit 2839